Case 2:20-cv-11667-GAD-RSW ECF No. 4 filed 09/24/20           PageID.27    Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DESMOND CAMP, ET AL.,

            Petitioners,                           Case No. 2:20-cv-11667

               v.                           UNITED STATES DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
JONATHAN HEMINGWAY, ET AL.,

         Respondents.
___________________________/

OPINION AND ORDER SUMMARILY DISMISSING THE PETITION FOR
                A WRIT OF HABEAS CORPUS

                                 I.     INTRODUCTION

      Desmond Camp, Paul Walker, Gary Harris, Prince Albert-Junior Thompson,

Bernardo Vargas-Adomes, Aaseem Alam, Bryant Daugherty, Anthony Edwards,

Thomas G. Thompson (together, “Petitioners”), confined at the Federal Correctional

Institution in Milan, Michigan, filed a joint pro se application for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. On July 9, 2020, Magistrate Judge

R. Steven Whalen signed an “Order to Correct Deficiency,” in which Petitioners

were ordered to submit a $5.00 fee for filing a habeas corpus petition or an

application to proceed in forma pauperis within twenty-one days of the order. At

the time of this writing, Petitioners have neither submitted the $5.00 filing fee or an
Case 2:20-cv-11667-GAD-RSW ECF No. 4 filed 09/24/20            PageID.28    Page 2 of 3




application to proceed in forma pauperis. For the reasons that follow, Petitioner’s

petition for a writ of habeas corpus (ECF No. 1) is dismissed without prejudice.

                                    II.    DISCUSSION

      Upon review of the present matter, the Court finds that Petitioners failed to

comply with the order of deficiency by either submitting the $5.00 filing fee or an

application to proceed in forma pauperis.

      If a prisoner who seeks habeas corpus relief does not comply with a district

court’s directions in a deficiency order—including directions regarding the

prisoner’s failure to pay the full filing fee or provide the required documentation to

apply to proceed in forma pauperis—the district court must presume that the

prisoner is not a pauper, assess the full filing fee, and dismiss the case for want of

prosecution. See Gravitt v. Tyszkiewicz, 14 F. App’x 348, 349 (6th Cir. 2001) (citing

McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997)). Here, the deficiency

order clearly stated that Petitioners were required to submit either the $5.00 filing

fee or an application to proceed in forma pauperis. ECF No. 3. Moreover, the

deficiency order expressly warned Petitioners that their failure to comply with the

order could result in the dismissal of their action. Id. In light of Petitioners’ failure

to pay the requisite filing fee or submit the required application to proceed in forma

pauperis, the petition is subject to dismissal for want of prosecution. Gravitt, 14 F.

App’x at 349; see also Bischoff v. Genesis House, No. 06-cv-10231, 2006 WL


                                           2
Case 2:20-cv-11667-GAD-RSW ECF No. 4 filed 09/24/20            PageID.29   Page 3 of 3




752755, at *1 (E.D. Mich. Mar. 21, 2006). Accordingly, the petition for a writ of

habeas corpus is summarily dismissed without prejudice.

                                    III.       ORDER

      IT IS HEREBY ORDERED that the Petition for a Writ of Habeas Corpus

(ECF No. 1) is DISMISSED WITHOUT PREJUDICE. Nothing in this order

precludes Petitioners from submitting a new habeas petition or petitions with

payment of the filing fee or the in forma pauperis application

      SO ORDERED.

Dated: September 24, 2020
                                                       /s/Gershwin A. Drain
                                                       GERSHWIN A. DRAIN
                                                       United States District Judge


                          CERTIFICATE OF SERVICE

  A Copy of this Order was served on Desmond Camp, No. 31249-039, Federal
   Correctional Institution Milan, P.O. Box 1000, Milan, Michigan 48160 on
            September 24, 2020, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                  Deputy Clerk




                                           3
